Citation Nr: 1632076	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis barbae (PFB).  

4.  Entitlement to an initial compensable rating for a scar on the forehead.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2009, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  

In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  He waived initial agency of original jurisdiction (AOJ) consideration of additional evidence submitted.  

The issue with respect to PFB has been recharacterized as reflected on the title page to comport with the evidence.  

The decision below addresses the scar rating claim.  The issues of entitlement to service connection for a skin disorder, hearing loss, and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's forehead scar is mildly disfiguring that is elevated on palpation.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and no higher, for a forehead scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800, 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in April 2008.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  The record does not reflect a possible worsening so as to warrant a new VA examination.  Moreover, the Veteran submitted an April 2016 private skin Disability Benefits Questionnaire (DBQ) that provides sufficient more current information for rating the scar.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

During the pendency of this appeal, the rating criteria pertaining to the skin (including scars) were amended, effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Although the RO considered the new provisions, which was not appropriate, consideration of the amended provisions would not change the outcome of the case.

DC 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

Additionally, superficial, painful scars on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2008).  Other DCs pertaining to scars are not reasonably raised by the record.

III.  Analysis

The Veteran seeks an initial compensable rating for his forehead scar.  The record reflects that the Veteran's service-connected forehead scar is a residual of a shell fragment wound sustained in a mortar attack during service in Vietnam.  

The April 2008 VA examination report reflects a slightly curved, vertical scar over the mid forehead just above the medial end of the right eyebrow measuring 24 millimeters.  Although the examiner noted that the scar was not elevated or depressed, the scar was characterized as mildly disfiguring, and an April 2016 opinion from the Veteran's private dermatologist states that the surface contour of the scar was elevated on palpation.  As such, in view of the evidence and the Veteran's assertions, and resolving any reasonable doubt in his favor, a 10 percent rating, but no higher, is warranted for the forehead scar as there is one characteristic of disfigurement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The evidence establishes that a rating in excess of 10 percent for the forehead scar is not warranted at any time during the appeal.  The April 2008 examination report notes no pain or tenderness about the scar, the texture was normal, and it was not adherent.  The examiner reported that the scar was stable, noting no loss of underlying soft tissue, no loss of function, and no inflammation.  In addition, the no edema or keloid formation was reported.  

Both the April 2008 VA examination report and an April 2016 private DBQ note no limitation of function due to the forehead scar.  The Board notes that although the April 2008 examiner noted no hypopigmentation or hyperpigmentation, and no induration or inflexibility of the scar, the April 2016 DBQ notes both hyperpigmentation and induration and inflexibility.  Regardless, the scar does not involve an area exceeding 6 square inches (39-sq. cm.).  The April 2016 DBQ reflects that the forehead scar measures 3 x 0.4 cm.  The report states that the scar was not disfiguring, and no gross distortion or asymmetry of facial features or visible or palpable tissue loss was noted.  In addition, the examiner determined that the service-connected forehead scar had no impact on the Veteran's ability to work.  Therefore, in consideration of this evidence, the forehead scar does not result in more than one characteristic of disfigurement or visible disfigurement warranting a rating higher than 10 percent during the pendency of the claim.

Furthermore, the scar has not been shown to be painful on examination.  In any case, a maximum rating of 10 percent is warranted for painful scar under the previous rating criteria; thus, the newly assigned 10 percent rating contemplates such impairment if it was shown.

In sum, a higher 10 percent initial rating is warranted for service-connected forehead scar when applying the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against and even higher initial rating.

The Board has also considered whether referral for extraschedular rating for the Veteran's forehead scar is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the Board finds that the first Thun element is not satisfied for the forehead scar.  During the pendency of the appeal, the Veteran's service-connected forehead scar has been manifested by mild disfigurement.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The DCs in the rating schedule corresponding to disabilities of the scar provide disability ratings contemplating these symptoms.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's forehead scar, referral for extraschedular consideration is not warranted at any time during the pendency of the appeal.  Moreover, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

An initial 10 percent rating for a forehead scar is granted, subject to the regulations governing monetary awards.  



REMAND

The Veteran seeks service connection for PFB, hearing loss and tinnitus.  

With respect to hearing loss and tinnitus, the Board notes that the Veteran engaged in combat, as evidenced by his awards and decorations, to include a Purple Heart Medal and a Combat Infantryman Badge.  In addition, service personnel records establish that his service-connected forehead scar is a residual of a shell fragment wound sustained during an enemy mortar attack in Vietnam.  

In addition, in a June 2009 submission, the Veteran noted having been rescued after an ambush, with the arrival of two Cobra Jet Helicopters that unleashed a massive air strike on the enemy around his location in a rice paddy, enabling him to escape to a position from which he was able to be airlifted to safety.  Based on the evidence, to include his documented combat service in Vietnam, the Board finds that the Veteran had exposure to loud noise during service in Vietnam.  

A February 2007 VA examiner concluded that the Veteran's current bilateral sensorineural hearing loss and associated tinnitus are not related to service.  The opinion was primarily based on the normal separation examination report and the Veteran's report of onset of tinnitus being much later after service.  The opinion did not discuss the Veteran's possible significant combat noise exposure and, at the Board hearing, the Veteran indicated that his tinnitus had an earlier onset timeframe.  As the medical opinion may not have been based on an accurate history, the Board finds that a new VA examination is warranted with respect to hearing loss and tinnitus.  

In regards to the skin disorder claim, the Veteran maintains that a skin disorder had its onset within one year after returning from service in Vietnam, and that he has had the same symptoms ever since, including shaving problems.  Private treatment records reflect folliculitis and PFB in February and March 1986.  In addition, in a 1994 record, bumps on the back of the neck were attributed to folliculitis.  The April 2016 DBQ notes acne, rosacea, and treatment for pseudofolliculitis and dermatitis, and alopecia was noted to have had its onset in 1969.

In view of the evidence and the Veteran's assertions, VA examination is warranted.  The VA skin examination should also consider the theory of service connection possibly related to presumed in-service exposure to herbicides, such as Agent Orange.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the hearing loss and tinnitus claims by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss or tinnitus had its onset during, or is otherwise related to his, the Veteran's active service.  In rendering the opinion, the examiner is to accept as fact that the Veteran was exposed to loud noise, to include in association with combat service during service in Vietnam.  

A rationale for all opinions expressed should be provided.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and identify all current skin disorders.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder, to include PFB, folliculitis acne, rosacea, and/or alopecia, had its onset during, or is otherwise related to, the Veteran's active service, to include presumed exposure to herbicides during service in Vietnam.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


